DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leiby (U.S. Patent Application Publication No. 2020/0043223 A1) in view of Sakamoto (U.S. Patent Application Publication No. 2021/0389822) and further in view of AAPA (Applicant’s Admitted Prior Art). 

	Regarding claim 1: 
	Leiby teaches: an image processing apparatus (claim 13, HMD) comprising one or more processors (claim 13) and one or more memories (claim 13) storing one or more programs (para. 69) which cause the one or more processors to: 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
issue an ID to a frame of a captured video, the captured video being captured by a camera at a frame rate of the camera; 
acquire, frame by frame, a rendered video to be displayed in a display that is obtained by performing rendering processing on each frame of the captured video, 
a particular frame of the rendered video being assigned with the ID issued to a particular frame of the captured video on which the rendering processing is performed to render the particular frame of the rendered video; 
estimate an ID of a frame of the rendered video to be acquired; 
compare between an ID of an acquired frame of the rendered video and the estimated ID of the frame of the rendered video;
correct the acquired frame of the rendered video based on the comparison between the ID of the acquired frame of the rendered video and the estimated ID of the frame of the rendered video; and 
output the frame of the rendered video after the correction to the display, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
Re: the issue function, Sakamoto teaches that it is known to assign frame numbers, or otherwise data enabling identification of a frame (see e.g. paras. 73-75).  Sakamoto also teaches that its invention can be applied to camera captured video (para. 68). Likewise, AAPA teaches that camera frame rates are known (see specification as filed, para. 23).  Modifying the applied references, such to include issuing frame numbers, per Sakamoto (i.e. for identification purposes, as motivated by Sakamoto), of captured video at a camera frame rate, per AAPA, is taught, suggested and motivated by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.
	Re: acquire, frame by frame, a rendered video to be displayed in a display that is obtained by performing rendering processing on each frame of the captured video, see Leiby, e.g. Fig. 3: 314, 316, 318, 320, 324 326 328, the compositor can perform rendering or processing on frames) (alternatively, see Sakamoto, paras. 52, 58, 83 which teaches image processing on moving images of actual space captured by a camera.  The display itself can be Leiby, Fig. 1: 100; or Sakamoto, Fig. 1: 38). 
	Re: a particular frame of the rendered video being assigned with the ID issued to a particular frame of the captured video on which the rendering processing is performed to render the particular frame of the rendered video, see above mapping re: Sakamoto and frame numbers. Basically, this claim feature would keep the same frame number on the frame pre and post rendering, which is taught by Sakamoto.
	Re: the estimate and compare functions, consider the following. 
	Leiby teaches, in its Background and paras. 11-16 instances where applications may not make the targeted or desired frame rate, why this is important, and what can be done to address this. Sakamoto, likewise, describes scenarios by which frame rate can be impacted and create VR sickness when there are discrepancies between moving images and motion of a user (see Technical Problem).  In the case of Leiby, the instant reference teaches use of two parameters to monitor and adjust frame rate: prediction level and throttle level (see paras. 11-30 and 36-43, the prediction level can increase frame rate and throttle can decrease, in case where application fails to make frame rate in either direction). Sakamoto also teaches that frames can be identified by frame number as mapped above.  
	Accordingly, modifying the applied references, such that aspects of the apparatus of Leiby function to estimate an ID of a frame of rendered video to be acquired (with frame numbers as per Sakamoto), and teachings of Leiby to compare between an ID of an acquired frame of the rendered video and the estimated ID of the frame of the rendered video (as per Leiby, see whether application makes frame rate based on frame number/ID at current prediction level and/or throttle level, as comparison to refresh rate, for example, see paras. 11-30, 36-43 and Figs. 3A-3B), would have bene obvious and predictable to one of ordinary skill in the art.
	Re: correct and output function, this is taught by both Sakamoto (see Fig. 6-7) and AAPA (see specification para. 23).  Both of these references teach that the concept of frame correction based on a mismatch of rates can be done and then the resulting corrected image outputted for display.  Modifying the applied references, such to apply the correction based on a comparison of an acquired frame and estimated frame (basically, to this example of a mismatch of rates), as mapped above, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the one or more programs cause the one or more processors to update an ID to be estimated at a period corresponding to the frame rate of the camera, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Applicant’s claim 2 is directed to updating an ID to be estimated corresponding to a camera frame rate, the updating taught by both Sakamoto or Leiby continually processing frames or providing image data (Sakamoto, Figs. 6-7; Leiby, Figs. 1, 3A, 3B) (i.e. updating repeats the process to the next frame to be estimated).  The ID of a frame, and camera frame rate are taught by the prior art and mapped above in claim 1.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	The above mapping to claim 2 applies here. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the one or more programs cause the one or more processors to update an ID to be estimated at an update timing of a frame of the captured video captured by the camera included in the image processing apparatus, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	This is taught by updating the frame number at updated timing (i.e. update in frame rate or refresh rate), of captured video (Sakamoto) acquired by an image capturing unit (i.e. camera of Leiby, see para. 79) capable of performing functions as described by Sakamoto, as mapped above in claim 2.    
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the one or more programs cause the one or more processors to update an ID to be estimated at a period corresponding to a frame rate of the display, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See Leiby, mapping to claim 2 above re: frame rate, whereby here said frame rate corresponds a display unit (i.e. of a video game, see para. 12).  Modifying the applied references, such to apply the frame rate of the prior art (Leiby or Sakamoto), to that of a display unit video, per Leiby is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the one or more programs cause the one or more processors to update an ID to be estimated at an update timing of a frame of the rendered video in the display, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Both the Leiby and Sakamoto references teach frame rate, per the mapping to claim 1 above, and Sakamoto teaches frame numbers/frame ID by which to identify frames. Updated timing is also taught by Leiby as changes or updated in frame refresh rate or frame rate in view of changes in throttle or prediction levels (see mapping to claim 1 above).  Accordingly, modifying the applied references, in view of same, to update an ID to be estimated, per Sakamoto, at an update timing, per Leiby, would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the one or more programs cause the one or more processors to update an ID to be estimated based on an issuance order of the ID to a frame of the captured video, and correct the ID to be estimated if a prescribed condition is satisfied, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	In Applicant’s claim 6, the issuance order of the ID of a frame to be acquired can be an order based on a refresh rate (see e.g. claim 1 and para. 36).  A prescribed condition can be if the frame rate matches the refresh rate (see e.g. paras. 1 and 36), then in this case, the ID of a frame to be acquired should match the frame estimated to be acquired.  This corresponds to a teaching of Applicant’s claim 6 as presently claimed.   
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 6, wherein the frame rate of the camera is faster than the frame rate of the display unit, and 
	the one or more programs cause the one or more processors to, when the ID of the acquired frame advances relative to the estimated ID, correct the estimated ID so as to match the ID of the acquired frame of the rendered video, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	AAPA teaches that it is known to have scenarios wherein the frame rate of the camera is faster than the frame rate of the display unit (see e.g. para 23, these frame rates can be different, which includes one being faster than the other).  Modifying the applied references, in view of Lincoln and Leiby, such to correct the estimated ID to match the acquired frame ID (i.e. make modifications to change throttle or prediction levels of Leiby such to have the two IDs match, the IDs taught by Sakamoto and all of which is mapped above in claim 1), would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the one or more programs cause the one or more processors to determine, if the ID of the acquired frame of the rendered video differs from the estimated ID, that the frame rate of the rendered video has dropped, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	The above mapping to claim 1 is equally relevant here. Per Leiby, in the case where the frame acquired is not the one that is estimated, then one outcome can be that the frame rate of video acquired has dropped (i.e. application is not making frame rate) (see e.g. Leiby, paras. 12-30). For example, if the estimated frame is “x” number of frames ahead of that which is acquired, then the frame rate of the video has dropped.  This is taught/suggested by Leiby, as mapped above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	The above mapping to claim 8 applies here. 
	Leiby further teaches: the image processing apparatus according to claim 1, wherein the one or more programs cause the one or more processors to determine a delay in the rendering processing regarding the based on the ID of the acquired frame and the estimated ID of the frame of the rendered video (see e.g. paras. 1-30 and 33-40 and Figs. 3A-3B, it can be instance that there is a delay in rendering frames (see e.g. para. 28) that is causing the mismatch between estimated and acquired frame IDs)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Leiby, to have obtained the above. The motivation would be to better control rendering speed and frame delivery to give users the best experience in, for example, virtual reality systems (see Leiby, para. 1).  


	Regarding claim 10: 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Leiby, to have obtained: the image processing apparatus according to claim 8, wherein the one or more programs cause the one or more processors to if it is determined that the frame rate of the rendered video has dropped, image correction on the acquired frame acquired of the rendered video, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	See above mapping to claim 1, which teaches that image correction based on mismatched rates is known. The prior art also teaches frame rate of rendered videos (see mapping to claim 1).  Modifying the applied references, such to apply image correction when the frame rate of rendered video has dropped, would have been obvious and predictable to one of ordinary skill in the art.  
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lincoln, to have obtained the above. The motivation would be to improve imaging for users that experience latency in images (Lincoln, Abstract). 


	Regarding claim 14:
	Sakamoto or Leiby further teaches: the image processing apparatus according to claim 1, wherein the image processing apparatus is a head mounted display (Sakamoto, claim 19) (Leiby, claim 13). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Sakamoto or Leiby, to have obtained the above. The motivation would be to make use of known display technologies for enhances user experience. 


	Regarding claim 15:
	Leiby further teaches: the image processing apparatus according to claim 1, wherein the captured video is captured by the camera included in the image processing apparatus (Leiby, see e.g. paras. 71 and 75). 
	Modifying the applied references, in view of, such that the captured video (per Sakamoto) is captured using the hardware taught by Leiby, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 17: please see also claim 15.  
	The features related to the image processing system of claim 17 correspond to the image processing apparatus of claim 15 (depending from claim 1, claim 15 having the camera).
	Modifying the applied references, in view of same, such to include the above features as per the prior art mapping of claim 15 above, to the system of claim 17 is all of taught, suggested and obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. See MPEP §2143(A).  
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19: please see claim 1. 
	The method of claim 19 corresponds to the functions performed by the apparatus of claim 1. Thus, the same rationale for rejection applies. 


	Regarding claim 20: please see also claim 1. 
	Leiby teaches: a non-transitory computer-readable medium (para. 68) storing a program (para. 68) which, when executed by a computer comprising a processor and a memory, causes the computer to perform a method (para. 68-69) comprising: 
	The method of claim 20 corresponds to the functions performed by the apparatus of claim 1.  Thus, the same rationale for rejection applies. Modifying the applied references such that the functions performed by an apparatus are performed via program on a storage medium, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  The motivation would be to make use of known hardware/software architecture with which to perform tasks. 


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leiby in view of Sakamoto and AAPA, and further in view of Lincoln, P., Blate, A., Singh, M., Whitted, T., State, A., Lastra, A., & Fuchs, H. (2016). From motion to photons in 80 microseconds: Towards minimal latency for virtual and augmented reality. IEEE transactions on visualization and computer graphics, 22(4), 1367-1376 (“Lincoln”). 

	 
	Regarding claim 11:
	The applied references to claim 10 do not proactively teach claim 11. Consider the following. 
	In analogous art, Lincoln teaches: the image processing apparatus according to claim 10, wherein the one or more programs cause the one or more processors to perform the image correction based on a delay in the rendering processing regarding the frame acquired (see e.g. Intro and sections 3-5, the delay in rendering based on user movement is what motivates the image correction/warping). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lincoln, to have obtained the above. The motivation would be to improve imaging for users that experience latency in images (Lincoln, Abstract). 


	Regarding claim 12:
	Lincoln further teaches: the image processing apparatus according to claim 11, wherein the one or more programs cause the one or more processors to perform the image correction based on a change in orientation of the display (see e.g. Intro and sections 3-5, change in orientation of user HMD). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lincoln, to have obtained the above. The motivation would be to improve imaging for users that experience latency in images (Lincoln, Abstract).


	Regarding claim 13:
	Lincoln further teaches: the image processing apparatus according to claim 11, wherein the image correction is shifting processing on an image or cutout processing from an image (see e.g. Intro and sections 3-5 and 7, warping the scene includes shifting or cutout processing). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lincoln, to have obtained the above. The motivation would be to improve imaging for users that experience latency in images (Lincoln, Abstract). 



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leiby in view of AAPA, and further in view of Katsushi (WO 2021/065628A; all citations to English language machine translation provided in previous office action) and Sakamoto. 

	Regarding claim 16:
Leiby teaches: a head-mounted display (claim 13) comprising: an image sensor (paras. 71, 75, camera) configured to capture a video including a plurality of frames (para. 74, video camera) at a frame rate of the image sensor (see AAPA, para. 23, camera frame rates are known); 
one or more processors and one or more memories storing one or more programs (para. 67) which cause the one or more processors to:  
	Regarding the remaining features of claim 16, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
acquire, frame by frame, a rendered video obtained by performing rendering processing on each frame of the captured video; and 
perform image correction on an acquired frame of the rendered video; and 
a display configured to display the rendered video after the image correction at a frame rate of the display, 
	wherein a period in which the display unit displays the rendered video is divided into a plurality of subperiods in accordance with the frame rate of the display, a corresponding input period is prescribed to each of the plurality of subperiods, 
	the display unit is further configured to update the frame of the rendered video to be displayed at periodical update timings corresponding to the frame rate of the display, and the one or more programs cause the one or more processors to:
	determine whether or not the acquired frame of the rendered video to be displayed in the display at a specific update timing has been rendered through the rendering processing on a particular frame of the captured video such that the particular frame of the captured video is captured by the image sensor during the corresponding input period, which corresponds to the subperiod that includes the update timing, and 
	perform the image correction on the acquired frame of the rendered video to be displayed in the display at the specific update timing in accordance with a result of the determination, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Re: acquire, frame by frame, a rendered video obtained by performing rendering processing on each frame of the captured video, see Leiby, e.g. Fig. 3: 314, 316, 318, 320, 324 326 328, the compositor can perform rendering or processing on frames) (alternatively, see Sakamoto, paras. 52, 58, 83 which teaches image processing on moving images of actual space captured by a camera.  The display itself can be Leiby, Fig. 1: 100; or Sakamoto, Fig. 1: 38).
Re: perform image correction on an acquired frame of the rendered video; and a display configured to display the rendered video after the image correction (see Katsushi, e.g. page 8, 10-11, perform correction processing per Fig. 5: 244, in combination with Fig. 2, the display area of the HMD for displaying rendered, corrected video).  Re: at a frame rate of the display, see AAPA, para. 23; or Leiby, para 12, both of which teach displaying at a display frame rate.  Modifying the applied references, in view of Katsushi, Leiby and AAPA, to have included the above,   is all of taught, suggested and obvious and predictable to one of ordinary skill in the art.
	Re: wherein a period in which the display unit displays a video is divided into a plurality of subperiods in accordance with the frame rate of the display, a corresponding input period is prescribed to each of the plurality of subperiods, this corresponds to a frame display period as per Katsushi (see e.g. page 12), each frame display period being a subperiod of a period of video display.   Recall, Leiby and AAPA also teach display frame rates, as mapped above. 
	Re: the display unit is further configured to update the frame of the rendered video to be displayed at periodical update timings corresponding to the frame rate of the display, this is taught by a refresh rate of Leiby (see e.g. paras. 15-39), the refresh rate corresponding to periodical update timings. 
	Re: determine whether or not the acquired frame of the rendered video to be displayed in the display at a specific update timing has been rendered through the rendering processing on a particular frame of the captured video such that the particular frame of the captured video is captured by the image sensor during the corresponding input period, which corresponds to the subperiod that includes the update timing here, this function corresponds to whether, i.e. as per the teachings of Leiby, does the frame rate match the refresh rate (see e.g. paras. 12-39. See also background). 
	Re: perform the image correction on the acquired frame of the rendered video to be displayed in the display at the specific update timing in accordance with a result of the determination, see Katsushi. The instant reference teaches that based on user movement, it is possible that correction needs to be performed on frame data due to, i.e. the refresh rate and the frame generation rate not matching because, here, the user has moved (see e.g. p. 2-5, 10-12, and 20-24).  The correction taught by Katsushi is related to corrections that would need to be made in cases where the prediction level of Leiby is not sufficient to predict a future set of poses of HMD (see Leiby, paras. 11-16). 
	Modifying the applied references, such to include the image correction, per Katsushi, in cases where refresh rate and frame rate are not in correspondence, per Leiby, for frame periods, per Katsushi, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.  
	The prior art included each element recited in claim 16, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leiby in view of Sakamoto and AAPA, and further in view of Katsushi

	Regarding claim 18:  (remove and add Katsushi) 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the image processing system according to claim 17, wherein the image processing system includes a head mounted display and an image processing apparatus, the head mounted display includes: 
	the camera; 
	a transmitter configured to transmit the captured video to the image processing apparatus; and 
	the display unit, and 
	the image processing apparatus includes: 
	a second transmitter configured to transmit the rendered video to the head mounted display, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Leiby and/or Sakamoto teach an image processing system that includes an HMD (Leiby, Fig. 1) (Sakamoto, claim 19).  Re: a system with an HMD and an image processing apparatus, see Katsushi, drawing 1: 200 and 100.  
	Re: HMD that includes a camera and a first transmitter, and display unit as claimed, see Katsushi, Fig. 2 and page 32, camera included in HMD; . page 5, re: a first transmission unit as part of the HMD that transmits images to the image processing device 200; and display unit, Fig. 1: 100 and Fig. 2, display screen of the HMD).  
	Re: an image processing apparatus (Katsushi, drawing 1: 200) that includes a second transmitter, see Fig. 3 and p. 8-9, the image processing device can include an image processing unit (214), and a second transmission unit (220). 
	Modifying the applied references, in view of Katsushi, to have included the above hardware configuration and system configurations of Katsushi, would have been obvious and predictable to one of ordinary skill in the art, also as one of several configurations with which to process and present image data to users. 
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613